                IN THE UNITED STATES DISTRICT COURT FOR THE                   RECElVli.D
              MIDDLE DISTRICT OF ALABAMA NORTHERN DIVISION
                                                                            ZOZI JUN I t A IQ: 11.f
UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
vs.                                           ) Case No.: 2:21-cr-49-MHT-JTA-6
                                              )
THOMAS MICHAEL SISK,                          )
                                              )
              Defendant.                      )


                                     MOTION TO SEAL


      COMES NOW the Defendant, THOMAS MICHAEL SISK, through Undersigned
Counsel, and requests that this Court file under seal the Motion to Continue Sentencing. The
Motion contains confidential and sensitive information.

       Dated this the 8th day of June 2021.


                                                    RUSSELL W. CRUMBLEY (CRU0JI )
                                                    Attorney for Defendant
                                                    2304 Memorial Parkway SW
                                                    Huntsville, Alabama 35801
                                                    Telephone: (256) 539-4464
                                                    Facsimile: (256) 539-4462
                                                    Email: crumbleylaw@gmail.com




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been served on the Acting United
States Attorney, by electronic notification via CM/ECF done on this the 8th day of June 2021.



                                                    Russell W. Crumbley
